

	

		II

		109th CONGRESS

		2d Session

		S. 2331

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2006

			Ms. Snowe (for herself

			 and Ms. Collins) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to extend the

		  period for which the designation of an area as an empowerment zone is in

		  effect.

	

	

		1.Extension of round II and

			 round III empowerment zones

			(a)In

			 generalClause (i) of section

			 1391(d)(1)(A) of the Internal Revenue Code of 1986 (relating to period for

			 which designation is in effect) is amended by inserting (December 31,

			 2016, in the case of any empowerment zone designated under subsection (g) or

			 (h)) after 2009.

			(b)Conforming

			 amendmentParagraph (2) of

			 section 1391(h) of the Internal Revenue Code of 1986 (relating to additional

			 designations permitted) is amended by striking 2009 and

			 inserting 2016.

			(c)Effective

			 dateThe amendments made by this section shall apply after the

			 date of the enactment of this Act.

			

